Title: Thomas Jefferson to Samuel Smith (of Maryland), 26 July 1809
From: Jefferson, Thomas
To: Smith, Samuel (of Maryland)


          Dear Sir  Monticello July 26. 09.
          Your favor of the 23d was recieved yesterday. my acquaintance at St Petersburg is very limited. those who were elderly are dead; of the young, there are two persons with whom I was acquainted at Paris, who were in the early administration of the present emperor, but who have been out for some time, & on what ground, I know not. having never renewed my acquaintance with them by letter, I have, on consideration of all circumstances, thought the inclosed letter the best means in my power of giving your son the benefit of any thing I can do for him at St Petersburg. by another post I will write to Paris, altho’ your own means there must render that a work of supererogation.
          Happily withdrawn from the knolege of all the slanders which beset men in public life, I am totally uninformed of the tales tale respecting yourself alluded to in your letter, & equally unable to conjecture the author of it. should it have the effect you suppose on the election of October, he will certainly not have merited the thanks of his country. but I presume it impossible that in a state where you are known by character to every individual, their representatives can be led away by tales of slander, a weapon so worn as to be incapable of wounding the worthy. that the views of the person who procured the appointment of a committee of investigation were merely malignant, I never doubted, but his passions are too well known to injure any one. I pray you to be assured of the constant friendship & respect of Dear Sir
          Your obedt servt Th: Jefferson
        